Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The PCT international search report filed and entered 06/03/2020 has been considered by the examiner.
The information disclosure statement (IDS) submitted on06/03/2020 and 03/25/2020 was entered and considered by the examiner.
Allowable Subject Matter
Claims 1 -7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art on record fails to expressly disclose or render obvious a scintillator panel comprising a substrate portion having a first main surface and a first rear surface intersecting a first direction on sides opposite to each other, and a first side surface extending such that the first main surface and the first rear surface are joined to each other; and a scintillator layer portion having a second rear surface formed of a plurality of columnar crystals extending in the first direction and formed to include a base portion being on one end side of the columnar crystals and facing the first main surface, a second main surface formed to include a tip portion on the other end side of the columnar crystals, and a second side surface extending such that the second main surface and the second rear surface are joined to each other, wherein specifically; the first side surface and the second side surface are .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884